354 S.W.3d 674 (2011)
Brian FASSERO, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96578.
Missouri Court of Appeals, Eastern District, Division Two.
December 20, 2011.
Lisa M. Stroup, MO Public Defender Office, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Karen L. Kramer, for respondent.
Before: KURT S. ODENWALD, C.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Brian Fassero ("Fassero") appeals the judgment of the Circuit Court of St. Charles County, the Honorable Ted House presiding. A jury convicted Fassero of first degree child molestation for which he ultimately received fifteen years in the department of corrections.
On appeal, Fassero argues that the circuit court erred in the denial of his Rule 29.15 motion for post-conviction relief *675 without an evidentiary hearing. We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.